Per Curiam: The petition for a rehearing in this cause has been duly considered, and we remain of the opinion already expressed, as to the power of an administrator to go into a county court, or a court of equity, to have an adjudication upon the title to the real estate he may desire to sell to pay the debts of his intestate, and to remove' clouds or settle equities, and for the reasons therein- given. We then- said, the sole power conferred by the act of 1857, to the court, was, to ascertain if the personal estate has been properly applied in the payment of debts, and,-if there be a deficiency, that portion of the real estate to which claim was set up by the intestate should be sold to make good the deficiency. We are of opinion the court had power, in the case made, to grant an order to sell the land described, but not to adjudicate upon the different claims set up to it, and the circuit court should, if the proofs were satisfactory, have allowed the order of sale, and should not have dismissed the bill. The judgment of the circuit court, dismissing the bill, is reversed and the cause remanded, with directions to that court to grant an order of sale, should the proofs offered justify it. Decree reversed.